Citation Nr: 1020763	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-11 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for a left knee sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from August 1983 to August 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina, which granted 
service connection for a left knee sprain and assigned a 10 
percent disability evaluation.  

In his April 2010 written argument, the Veteran's 
representative raised the issues of increased evaluations for 
the Veteran's service-connected migraine headaches, anxiety 
disorder, right eyelid scar, and hearing loss.  The Board 
observes while these issues were among those addressed in the 
February 2006 Statement of the Case, the Veteran, on his 
April 2006 VA Form 9, specifically limited his appeal to the 
left knee issue.  Thus, as these issues are not properly 
before the Board, they are referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

As it relates to the issue of a higher initial disability 
evaluation for the Veteran's left knee, the Board notes that 
the last comprehensive examination that the Veteran was 
afforded occurred in November 2004.  Treatment records 
obtained subsequent to the November 2004 VA examination 
reveal that the Veteran underwent arthroscopic knee surgery 
in June 2006 and that he appears to have fallen on several 
occasions since the last comprehensive examination.   

The Veteran's representative, in his April 2010 written 
argument, requested that the Veteran be afforded an 
additional VA examination to determine the current severity 
of his service-connected left knee disorder.  

VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  Based 
upon the above, an additional VA examination to determine the 
current severity of any left knee disorder is warranted.  

The Board also notes that no VA treatment records have been 
associated with the claims folder since July 2006.  VA is 
deemed to have constructive knowledge of documents which are 
generated by VA agents or employees.  Bell v. Derwinski, 2 
Vet. App. 611,612-13 (1992).  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment 
records of the Veteran from the 
Fayetteville VAMC from July 2006 to the 
present.  

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
left knee disorder.  The claims folder 
must be made available to the examiner 
for review.  All indicated tests and 
studies, including X-rays, should be 
performed and all findings must be 
reported in detail. 

The examiner should report the ranges of 
knee motion in degrees.  The examiner 
should also report whether the left knee 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain, of flare ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, pain or 
flare-ups.

The examiner should also report whether 
there is lateral instability or recurrent 
subluxation, and if present, the severity 
of such symptoms.

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue of a higher 
initial evaluation for left knee sprain.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

